Citation Nr: 0021858	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-02 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for chronic residuals 
of a right hip injury.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), in excess of 30 percent prior to 
October 5, 1998, and in excess of 50 percent on and after 
October 5, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1977 to April 
1980, and from November 1990 to June 1991.

The claims file contains a report of a rating decision in 
August 1997 wherein entitlement to service connection for 
PTSD was granted with assignment of a 30 percent evaluation 
effective from December 17, 1996, date of claim.

The current appeal arose from a November 1998 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC), in Cheyenne, Wyoming.  The 
M&ROC, in pertinent part, denied entitlement to an evaluation 
in excess of 30 percent for PTSD, and deferred adjudication 
of the claim of entitlement to service connection for a right 
hip disorder.

In December 1998 the M&ROC determined that the claim of 
entitlement to service connection for residuals of a right 
hip injury was not well grounded, and specified that since 
the claim was based on a specific incident in 1978-79, it 
could not be construed as a claim on the basis of an 
undiagnosed illness.  The RO did not consider the claim on 
the basis of an undiagnosed illness, and the Board 
accordingly will not do so.

The veteran provided oral testimony before a Hearing Officer 
at the M&ROC in April 1999, a transcript of which has been 
associated with the claims file.

In May 1999 the Hearing Officer granted entitlement to an 
increased evaluation of 50 percent for PTSD effective from 
October 5, 1998; and affirmed the denial of entitlement to 
service connection for residuals of a right hip injury.  

The claim of entitlement to increased compensation benefits 
for PTSD is addressed in the remand portion of the decision.


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of right hip injury is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a right hip injury is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for residuals of a right hip injury.

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  And while it need not be conclusive, it must be 
"possible".  See Kandik v. Brown, 9 Vet. App. 434, 439 
(1996).  A claimant may submit some supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993); see also Meyer v. Brown, 9 
Vet. App. 425, 429 (1996).  Further discussion of these 
exceptions are found with regard to "inherently 
incredibility" in Samuels v. West, 11 Vet. App. 433 (1998); 
or when "outside the scope of competence", in Jones v. West, 
12 Vet. App. 383 (1999).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

Service connection may be established for disability incurred 
in or aggravated by active military service  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  If not shown during service, service 
connection may be granted for organic neurological disease or 
degenerative arthritis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2000);  38 C.F.R. 
§§ 3.307, 3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 71 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

"Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement.  

Such evidence cannot enjoy the presumption of 
truthfulness accorded by Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995) (as to determination of well 
groundedness) and Justus v. Principi, 3 Vet. App. 510, 
512 (1992) (as to determination of whether there is new 
and material evidence for the purposes of reopening a 
claim), because a medical professional is not competent 
to opine as to matters outside the scope of his or her 
expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional."

The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993) and Guimond v. Brown, 
6 Vet. App. 69 (1993).  

Satisfactory lay or other evidence of an injury or disease 
incurred in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of incurrence or 
aggravation. 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d); see 
Godwin v. Derwinski, 1 Vet. App. 419, 426 (1991).  

In Caluza, op., cit., the Court has described what is 
"satisfactory evidence" as relates to 38 U.S.C.A. § 1154(b), 
i.e., "satisfactory lay or other evidence". "Satisfactory 
evidence" has been interpreted in different contexts to mean 
everything from evidence which convinces "beyond a reasonable 
doubt" or "to a reasonable certainty".  

In Zarycki v. Brown, 6 Vet. App. 91, 100 (1993), the Court 
indicated a middle path when it seemed to equate 
"satisfactory" evidence, in the context of section 1154(b), 
38 C.F.R. § 3.304(f), and VA's Adjudication and Procedure 
Manual, M21-1, with "credible" evidence, i.e., if the Board 
determines that lay testimony is satisfactory, e.g., 
credible.  However, such a definition must not be applied in 
a way that would deprive section 1154(b) of effect, 
specifically that the claimant's lay evidence prevails unless 
it is rebutted by "clear and convincing evidence to the 
contrary".  In that context, clear and convincing evidence is 
a higher evidentiary standard than the preponderance-of-the-
evidence standard imputed by the benefit-of-the-doubt rule, 
because the evidence must be in equipoise before the benefit 
of the doubt applies. See Olson, supra.  





"When 'interpreting a statute, the Court will not look merely 
to a particular clause in which general words may be used, 
but will take in connection with it the whole statute'".  
Kokoszka v. Belford, 417 U.S. 642, 650 (1974) (quoting other 
cases).  

Credible testimony is that which is plausible or capable of 
being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) (citing numerous cases and examples).  
The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, etc.  See State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  In determining 
whether documents submitted by a veteran are "satisfactory" 
evidence under section 1154(b), a VA adjudicator may properly 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
veteran. 

The Court, however, in several cases [including Caluza at 
507], has not held that invocation of section 1154(b) 
automatically results in an award of service connection.  It 
does not absolve a claimant from submitting a well-grounded 
claim for service connection.  Although section 1154(b) 
relaxes the evidentiary requirement as to the evidence needed 
to render a claim well grounded, that section deals only with 
the occurrence of an event, i.e., "whether a particular 
disease or injury was incurred or aggravated in service -- 
that is, what happened then -- not the questions of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required."  See also 
Robinette v. Brown, op. cit. (layperson's account of what 
physician told him did not constitute "medical" evidence in 
context of determination of well-groundedness because 
"medical" nature of such evidence was too attenuated and 
unreliable).

Of course, the Secretary is not required to accept every bald 
assertion made by a veteran as to service incurrence or 
aggravation of a disability.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (the Board was not required to accept the 
uncorroborated statements of the veteran regarding service 
connection).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

VA has fulfilled its obligation under section 5103(a) to 
inform the veteran of the reasons his claim had been denied.  
In that regard, the veteran in this case has not put VA on 
notice of the existence or availability of other specific or 
pertinent evidence, and in fact, he recently indicated that 
all pertinent records had already been submitted.

Factual Background

Service documentation to include two DD-214's shows that the 
veteran entered the U.S. Army Reserves in November 1976, and 
entered active Army service in August 1977 and remained 
therein until March 1980.  

He was reactivated during Desert Shield/Storm from November 
1990 until June 1991 during which time the service certified 
that he was in Iraq from February 28, 1991 to March 10, 1991, 
and in Kuwait from March 11, 1991 to April 24, 1991.  

His primary specialty in the second (Persian Gulf) period was 
petroleum supply specialist and tactical telecommunication's 
center operator.  He has described himself as having been 
involved in a task force on the upper front line during 
combat.  His DD-214 shows that he was with the 1022nd Medical 
Company (Air Ambulance).

At the personal hearing, the veteran testified that he had 
been with a Medivac Unit in the Gulf, engaged in combat 
related activities, recirculating fuel, when he was blown off 
the fuel tank which called fuel power aviation to the ground.  
Tr. at 1.  He said that he had injured his right hip, for 
which he did not then seek treatment.  Tr. at 2.  He had 
finally sought care two years before (1997) and was told that 
he had to have a hip replacement.  Tr. at 2.  In the 
meantime, he had been given Percocet for the pain.  Tr. at 2.  
The incident had been observed by one of the aviators, Mr. B.  
Tr. at 2.

At the time of the hearing, the veteran submitted a statement 
from a fellow serviceman in aviation , JCB, who noted that 
the veteran had been a fuel handler with the 1022nd Medical 
Company; while the company was engaged in support of the 3rd 
Armored Division on their push into Iraq, the veteran had 
been injured by a fuel hose that came loose and hit him in 
the hip.

The veteran's pertinent service records show that in November 
1977, the veteran twisted his right ankle while running.  X-
rays were negative for fracture or involvement or other 
portions of the right leg.

Private clinical records show that in 1986, the veteran 
experienced a fracture/ dislocation of the C-4/C-5 vertebra.  
There was no clinical report of any right lower extremity 
trauma at that time.  

Clinical records from the initial period of service are 
otherwise negative for trauma particularly involving the 
right lower extremity and/or hip.

In March 1989 (before reentering active duty), clinical 
records show emergency care following a slide out on a 
motorcycle with pain to the right shoulder and right calf.  
Examination showed multiple abrasions of the arms, legs, 
knees, all of which were said to be superficial and minor.  


However, on examination, there was tenderness to the right 
humeral head and tenderness to the distal third of the right 
fibula.  X-rays reportedly showed no fracture or other 
osseous abnormalities of either the right humerus or fibula.  
An X-ray report dated in March 1989 of the right leg was said 
to be "normal".

On a report of his examination at the time of release from 
active duty, dated in April 1991, the veteran was shown to 
have a 3" scar on the right lateral thigh, said to be a right 
hip bone graft scar.

On a private psychiatric intake report dated in July 1991, 
the veteran mentioned that he had injured his hip while a 
paratrooper and could no longer jump which he loved. 

On VA outpatient visit in January 1997, it was noted that he 
had two lesions on his right leg, both of which needed to be 
removed.

On a VA examination in March 1997, the veteran reported that 
he had not been wounded while he was in the Persian Gulf.  He 
expressed concern about a growth on his right leg; he had 
already seen a surgeon who was to perform a biopsy.  On 
examination, there were three small lesions on the lower 
extremity, the largest one of which was on the right lower 
leg.  It appeared to be a large subcutaneous darkly pigmented 
area.  X-rays of the right leg, tibia and fibula, showed no 
infiltrative patterns, no fracture patterns and soft tissue 
was normal.  

Private pathology report of VA specimen, dated in April 1997, 
showed two specimens from the right lower leg and right thigh 
showing dermatofibromas with proliferation of benign plump 
fibroblasts which intermingled with the dermal collagen.  
There was no evidence of cytologic atypia or increased 
mitotic activity.

On VA examination in September 1997, it was parenthetically 
noted that he had been scheduled to have a lesion removed 
from the right leg but he canceled the surgery due to 
employment training out of state.  The examiner stated that 
he could not speculate on the potential pathology of the leg 
lesion.  

On a private neurological evaluation undertaken for and 
report from which was addressed to VA in September 1998, the 
veteran reported that in the last few months, he had 
developed pain in the right hip upon walking.  The report 
stated that "(h)e does not recall any particular trauma that 
may have triggered this pain".  No specific neurological 
impairment in that area was identified on examination.

On VA examination in December 1998, the veteran reported that 
he hurt his right hip sometime between 1978 and 1979 when he 
was paratrooping; he had jumped out of an airplane, came down 
with his parachute, and landed in a ravine where his right 
foot and hip hit before his left one(s) did.  He said he had 
had right hip pain ever since.  He also reported that his 
left hip hurt him which he felt was because he had to 
compensate for the right hip.

On examination, the veteran had definite trochanteric 
bursitis of the right hip.  There was tenderness over the 
greater trochanter, and decreased range of motion with hip 
flexion of 200 degrees and hip abduction of 32 degrees.  He 
described the increased range of motion with chronic pain of 
the right hip as being 24 hours a day, 7 days a week, and 
that this could fluctuate from 7-10 with 10 being the most 
severe.

X-rays of the right hip in two projections showed sclerosis 
of the right femoral head and partial collapse of the femoral 
head.  These findings were felt to be consistent with 
avascular necrosis of the femoral head.  Degenerative changes 
of the right hip were also seen.  Diagnostic impression was 
partial collapse of the femoral head with some sclerosis, 
worrisome for avascular necrosis the right femoral head with 
associated degenerative changes of the hip. 

Analysis

Initially, the Board again acknowledges the veteran's service 
during the Persian Gulf War.  However, his claim for a right 
hip disability has not been predicated on the basis of an 
undiagnosed illness.  

The RO did not formally adjudicate his claim on this basis.  
The Board is accordingly not considering the veteran's claim 
of entitlement to service connection for residuals of a right 
hip injury pursuant to an undiagnosed illness as the 
veteran's claim is not predicated on this basis, and the 
governing criteria related thereto are not pertinent to the 
current appeal.

Section 5107 of Title 38, United States code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for residuals 
of a right hip injury must be denied as not well grounded.

In essence, for a claim to be well grounded, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis), (2) an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, op. cit. 

The essence of the veteran's argument is alternatively that 
his right hip was injured in the 1970's while parachuting, or 
that he experienced a right hip injury during a given fueling 
incident while in Persian Gulf service.  The former is not 
particularly collaterally supported but the latter is, to a 
certain extent, as discussed below.

such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  The 
reasons for granting or denying service connection in each 
case shall be recorded in full.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

In this case, given his recollections, as reported in his 
testimony, and the statement by his service comrade relating 
to an incident during refueling while in the Gulf, there is a 
basis for finding that the veteran may well have experienced 
some right hip trauma in service in the Persian Gulf War.  In 
this regard, the provisions of 38 U.S.C.A. § 1154 (b) support 
that such an incident occurred.  Additionally, the Board 
notes that service connection has been granted for PTSD on 
the basis of combat related stressors.

Moreover, there is a clinical basis for finding that the 
veteran now exhibits a right hip disability.

Accordingly, two of the three pivotal components of a well-
grounded claim have been established.

However, there remains no competent evidence of a nexus 
between the current right hip problems and any incident of 
service.  Section 1154(b) does not obviate the requirement 
that the veteran submit evidence of a nexus between the 
current disability and service to succeed on the merits of a 
claim.  Kessel v. West, 13 Vet. App. 9, 17-19 (1999); Clyburn 
v. West, 12 Vet. App. 296, 303 (1999).  

In this case, it is noteworthy that from the time of the 
latest possible incurrence of a right hip injury in service, 
presumably sometime in the spring or summer of 1991, until 
1998, except for the small asymptomatic scar from a skin 
graft noted at separation, there was absolutely no sign of 
right hip injury residuals.  

However, more significant is that several examinations in the 
years following service showed no sign of right hip injury 
residuals of any sort associated therewith, and in fact, the 
veteran denied such an injury.  

Nonetheless, giving the veteran the benefit of the best of 
all possible evidentiary scenarios, for purposes of 
discussion, and given that the veteran did experience combat 
in the Gulf, as noted above, the Board accepts his contention 
that he injured his right hip in service.  Assuming, 
arguendo, that the veteran did experience such an injury, 
then the issue becomes whether this caused his current right 
hip problems.

In that regard, there is nothing to substantiate that as a 
result of some injury sustained by the veteran in service 
involving his right hip, any right hip disorder currently 
shown is causally related thereto.  

To the contrary, the evidence since service is rather 
complete, and there is no mention whatsoever of right hip 
problems for some time thereafter.  It is noteworthy that 
once again, there is no absence of records in the interim 
period but there are in fact numerous clinical records in the 
file, including private and VA examinations, etc., which show 
no consistent history or complaints of right hip trauma 
and/or associated symptoms.  

As cited above, the Court has repeatedly and unequivocally 
held that VA is not constrained from dismissing evidence 
including medical opinions when the fundamental basis 
therefor, including data given by the veteran, is in error.  
That is quite clearly the case herein.  And there is no 
competent medical evidence to sustain that a credible nexus 
has been demonstrated between any inservice right hip injury 
and subsequent or current right hip disability. 

Accordingly, brought down to the most simple common 
denominator, absent a credible nexus between service (and/or 
service-connected disorder, and/or appropriate presumptive 
period) and current disability, no basis for a grant of 
service connection is established.  


The veteran has argued that he has been experiencing right 
hip symptomatology since service.  There is no medical 
evidence of relationship between the veteran's current right 
hip disability and any alleged continuity of symptomatology.  
See Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. 
West, 13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's current right hip disability is related to a 
disease or injury of service origin.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a nexus 
between his current right hip disability and service.  
Consequently, the Board concludes that the veteran's claim of 
entitlement to service connection for residuals of a right 
hip injury is not well grounded.  38 U.S.C.A. § 5107(a).

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for residuals of a right hip injury is not well grounded, the 
doctrine of reasonable doubt has no application to his case.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for residuals of a right 
hip injury, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board finds that the veteran's claim for 
increased compensation benefits for his PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).



In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his PTSD (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board, however, is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board's review of the evidentiary record discloses that 
the veteran was found by a VA examiner to have a dysthymic 
disorder as secondary to his PTSD when examined in October 
1998.  On his February 1999 substantive appeal the veteran 
advised that his PTSD was keeping him from being gainfully 
employed.  No formal adjudication on either of the foregoing 
related issues has been undertaken by the RO.  The Board is 
of the opinion that a contemporaneous examination addressing 
the impact of the veteran's psychiatric disabilities on his 
ability to work would materially assist in the adjudication 
of his appeal.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring any further adjudication pending a remand of the 
case to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may have additional 
records referable to treatment of his 
psychiatric symptomatology.  After 
obtaining any necessary authorization, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the current nature and extent of severity 
of PTSD, and the impact of PTSD and 
associated psychiatric disorders on the 
veteran's ability to obtain and retain 
substantially gainful employment.  The 
claims file, copies of the criteria for 
rating mental disorders, and a copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD and associated dysthymia.  



If there are other psychiatric disorders 
found, in addition to the foregoing, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
and dysthymia is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
PTSD and/or dysthymia, and if not so 
related, whether the veteran's PTSD 
and/or dysthymia has/have any effect on 
the severity of any other psychiatric 
disorder.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's service-connected PTSD.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  If 
the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  

The examiner must be requested to express 
an opinion as to the impact of PTSD and 
any associated disorders on the veteran's 
ability to obtain and retain 
substantially gainful employment.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should consider 
formal adjudication of the issue of 
service connection for dysthymia, and any 
other psychiatric disorder associated 
with PTSD by the VA examiner, as 
secondary to the service-connected PTSD.  
The RO should then readjudicate the issue 
of entitlement to an increased evaluation 
for PTSD and associated disorders, to 
include consideration of the issue of a 
total disability rating for compensation 
purposes on the basis of individual 
unemployability.  In this regard the RO 
should document its consideration of the 
applicability of the criteria of 
38 C.F.R. § 3.321(b)(1) (1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that failure to cooperate by not reporting for any 
scheduled examination may result in the denial of the claims.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 21 -


- 1 -


